t c memo united_states tax_court estate of morton b harper deceased michael a harper executor petitioner v commissioner of internal revenue respondent docket no filed date warren j kessler and joan b kessler for petitioner donna f herbert and steven m roth for respondent memorandum opinion wells chief_judge the instant case is before us on respondent's motion for partial summary_judgment pursuant to rule a the issue to be decided is whether pursuant to section unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued - - b restrictions on the right to liquidate certain limited_partnership interests in harper financial co l p should be disregarded to the extent that such restrictions are more restrictive than the default provisions of california law summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir partial summary_judgment may be granted with regard to a single issue if the conditions for summary_judgment are otherwise satisfied notwithstanding that all of the issues in the case are not concluded see rule b 111_tc_231 the record shows and the parties do not dispute that there is no genuine issue as to any material fact with respect to the issue presented by respondent's motion for partial summary_judgment accordingly we may render judgment on the issue as a matter of law see rule b for the purpose of ruling on the instant motion only we adopt the following facts set forth in the parties' moving papers on date morton harper decedent created a revocable inter_vivos_trust trust the trust instrument named ' continued issue and all rule references are to the tax_court rules_of_practice and procedure decedent as original trustee and designated his children michael a harper mr harper and lynn h factor ms factor as successor trustees the assets held by the trust consisted of marketable_securities and mutual funds plus a note receivable for a dollar_figure loan which the decedent had made to an unrelated individual the portfolio decedent reserved a life_estate in both the income and corpus of the trust and directed that upon his death the assets should be distributed percent to mr harper and percent to ms factor on date decedent mr harper and ms factor entered into an agreement entitled agreement for limited_partnership for harper financial co l p partnership_agreement that created a california limited_partnership under the terms of the partnership_agreement mr harper and ms factor became general partners with interests in the partnership of percent and percent respectively and the trust became the sole limited_partner with an interest of percent in the partnership the trust made an initial capital_contribution of the portfolio to the partnership on date the parties entered into an amendment to the partnership_agreement that divided the trust's limited_partnership_interest into two classes of limited_partnership interests consisting of a class a limited_partnership_interest of percent which the trust retained and a class q4e- b limited_partnership_interest of percent which the trust assigned to ms factor and mr harper section of the partnership_agreement provides that the partnership shall be dissolved upon the earlier of a january b the retirement withdrawal death or insanity of any general_partner or any other event or condition other than removal which pursuant to the act and unless otherwise provided in this agreement results in a general_partner ceasing to be a general_partner unless at the time there is at least one remaining general_partner to continue the business of the partnership and such remaining general_partner chooses to do so or all the partners as provided in paragraph above agree in writing within days thereof to continue the business of the partnership and if necessary to the admission of one or more additional general partners c an election to dissolve the partnership made in writing by the general partners and the limited partners all as provided in paragraph f above d the failure to elect as provided in paragraph m above a successor general_partner within days from and after removal of the last general_partner section of the partnership_agreement provides that no general_partner shall have the right to withdraw from the partnership without the consent of the limited partners on his timely filed federal gift_tax_return for decedent reported a gift of a 4-percent general_partnership interest and a 24-percent class b limited_partnership_interest in harper financial co l p to mr harper with values at the date of the gifts of dollar_figure and dollar_figure respectively decedent also - - reported a gift of a 6-percent general_partnership interest and a 36-percent class b limited_partnership_interest in the partnership to ms factor with values as of the date of the gifts of dollar_figure and dollar_figure respectively on date decedent died on the federal estate_tax_return filed for decedent's_estate on date decedent's_estate reported a 39-percent class a limited_partnership_interest in the partnership with a value at the date of death of dollar_figure we must decide whether as respondent contends the restrictions on the right to liquidate the partnership contained in the partnership_agreement are applicable restrictions within the meaning of sec_2704 and are accordingly to be disregarded when valuing the shares of the partnership petitioner contends that the restrictions on the right to liquidate the partnership contained in the partnership_agreement are not more restrictive than the default restrictions of california law which would apply in absence of a partnership_agreement accordingly petitioner argues that such restrictions are not applicable restrictions within the meaning of sec_2704 sec_2704 provides sec_2704 certain restrictions on liquidation disregarded --- in general --for purposes of this subtitle if-- a there is a transfer of an interest ina corporation or partnership to or for the benefit of a member_of_the_transferor's_family and b the transferor and members of the transferor's family hold immediately before the transfer control of the entity any applicable_restriction shall be disregarded in determining the value of the transferred interest applicable_restriction --for purposes of this subsection the term applicable_restriction means any restriction-- a which effectively limits the ability of the corporation or partnership to liquidate and b with respect to which either of the following applies the restriction lapses in whole or in part after the transfer referred to in paragraph the transferor or any member_of_the_transferor's_family either alone or collectively has the right after such transfer to remove in whole or in part the restriction exceptions --the term applicable_restriction shall not include-- b any restriction imposed or required to be imposed by any federal or state law sec_25_2704-2 gift_tax regs further defines an applicable_restriction as follows b applicable_restriction defined an applicable_restriction is a limitation on the ability to liquidate the entity in whole or in part that is more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction - jj - in our recent opinion in 113_tc_449 we held that provisions in a partnership_agreement substantially_similar to those in issue in the instant case were not more restrictive than the reguirements of the applicable limited_partnership law of the state of texas respondent does not dispute that the provisions of the limited_partnership agreement in the instant case are substantially_similar to those at issue in kerr moreover respondent does not dispute that there is no substantial difference between california and texas law with respect to the liquidation of a limited_partnership unable to distinguish the facts or the law at issue in kerr respondent urges this court to reconsider our opinion in that case because the facts of the instant case are indistinguishable from those in issue in kerr we need not reiterate our analysis undertaken in kerr which we adopt in this opinion accordingly we hold that the limitations on liquidation contained in the partnership_agreement are not applicable restrictions within the meaning of sec_2704 and consequently must be taken into account in valuing the limited_partnership interests in issue in the instant case therefore we shall deny respondent's motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
